IN THE UNITED STATES COURT OF APPEALS
                               FOR THE FIFTH CIRCUIT



                                          No. 02-60210
                                        Summary Calendar



UNITED STATES OF AMERICA,

                                                                                   Plaintiff-Appellee,

                                               versus

RICKIE C. RATLIFF, also known as Ricky Charles Ratliff,

                                                                               Defendant-
Appellant.

                   --------------------------------------------------------
                     Appeal from the United States District Court
                         for the Southern District of Mississippi
                           USDC No. 3:01-CR-157-ALL-LS
                    -------------------------------------------------------
                                    December 24, 2002
Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

       Rickie C. Ratliff appeals his conviction of being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1). We affirm.

       Ratliff argues that the trial court erred in denying his motion for a new trial based on newly-

discovered evidence and that the evidence was not sufficient to support his conviction.




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
        A review of the record indicates that Ratliff failed to meet all five factors required for the trial

court to grant a motion for a new trial. See United States v. Bowler, 252 F.3d 741, 747 (5th Cir.

2001). Thus, the trial court did not abuse its discretion in denying Ratliff’s motion for a new trial.

See id. Having reviewed the record, the court concludes that the evidence, viewed in the light most

favorable to the verdict, would permit a rational trier of fact to find Ratliff guilty beyond a reasonable

doubt. See United States v. Pankhurst, 118 F.3d 345, 352 (5th Cir. 1997). The presence of the

inconsistencies upon which Ratliff relies does not render the evidence insufficient. See United States

v. Estrada, 974 F.2d 1449, 1457-58 (5th Cir. 1992). The district court properly denied Ratliff’s

motion for judgment of acquittal. Therefore, Ratliff’s conviction of violating 18 U.S.C. § 922(g)(1)

must be affirmed.

AFFIRMED.